Citation Nr: 0938635	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  04-44 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia, right knee.

2.  Entitlement to an evaluation in excess of 20 percent for 
chondromalacia, left knee.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to August 
1985.      

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of March 2004 and July 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.    

The Veteran testified in support of these claims during a 
video conference hearing held before the undersigned Veterans 
Law Judge in December 2007.  

In March 2008, the Board affirmed the RO's rating decision 
with regard to the claims for higher initial and increased 
evaluations for right and left knee disabilities and granted 
the Veteran entitlement to service connection for tinnitus.  
The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2009, based on a Joint Motion For Remand (joint 
motion), the Court issued an Order remanding the claims for 
higher initial and increased evaluations for right and left 
knee disabilities to the Board for compliance with 
instructions in the joint motion.  


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to his claims.

2.  Prior to February 5, 2008, chondromalacia of the right 
knee manifested as discomfort, tenderness, pain, swelling, 
locking, crepitus, and limitation of motion, including, at 
worst, extension limited to 0 degrees and flexion limited to 
110 degrees.    

3.  Since February 5, 2008, chondromalacia of the right knee 
has manifested as tenderness, pain and limitation of motion, 
including, at worst, extension limited to 15 degrees and 
flexion limited to 100 degrees.    

4.  Prior to February 5, 2008, chondromalacia of the left 
knee manifested as discomfort, tenderness, pain, swelling, 
locking, crepitus, and limitation of motion, including, at 
worst, extension limited to 0 degrees and flexion limited to 
110 degrees.    

5.  Since February 5, 2008, chondromalacia of the left knee 
has manifested as discomfort, tenderness, pain, swelling, 
locking, crepitus, and limitation of motion, including, at 
worst, extension limited to 20 degrees and flexion limited to 
100 degrees.    

6.  Neither knee disability picture at issue in this appeal 
is so exceptional or unusual, causing marked interference 
with employment or necessitating frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for chondromalacia, right knee, prior to 
February 5, 2008, are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003, 5010, 5256, 5257, 5260, 5261 (2008).



2.  The criteria for entitlement to an initial 20 percent 
evaluation for chondromalacia, right knee, from February 5, 
2008, are met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003, 5010, 5256, 5257, 5260, 5261 (2008).

3.  The criteria for entitlement to an evaluation in excess 
of 20 percent for chondromalacia, left knee, prior to 
February 5, 2008, are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003, 5010, 5256, 5257, 5260, 5261 (2008).

4.  The criteria for entitlement to a 30 percent evaluation 
for chondromalacia, left knee, from February 5, 2008, are 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003, 5010, 5256, 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating these 
claims does not prejudice the Veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how it determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). The Court further held that, if the Diagnostic Code 
(DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

In September 2009, since the Board issued its previous 
decision, the United States Court for the Federal Circuit 
(Federal Circuit) reviewed Vazquez-Flores on appeal and held 
that the statutory scheme did not require the notification 
noted above.  The Federal Circuit explained that the notice 
described in 38 U.S.C. § 5103(a) need not be veteran specific 
and that daily life evidence was not statutorily mandated.  
The Federal Circuit thus vacated the Court's decision to the 
extent it required notification of alternative DCs and the 
need to submit potential daily life information on the basis 
that such evidence was not needed for proper claims 
adjudication.  Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sept. 4, 2009).

In this case, the RO provided the Veteran VCAA notice on his 
claims by letter dated October 2003, before initially 
deciding those claims in rating decisions dated March 2004 
and July 2004.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

The content of this notice letter, considered in conjunction 
with the content of other letters the RO sent the Veteran in 
March 1999 and May 1999, also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the Veteran's claims, 
notified him of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, notified him of VA's duty to assist and indicated that it 
was developing his claims pursuant to that duty.  The RO also 
provided the Veteran all necessary information on disability 
ratings and effective dates.  As well, the RO identified the 
evidence it had received in support of the Veteran's claims 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
Veteran in obtaining all other outstanding evidence provided 
he identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the Veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
Veteran to sign the enclosed forms authorizing the release of 
his treatment records if he wanted VA to secure such records 
on his behalf.  The RO also advised the Veteran to send to VA 
all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including service and post-service treatment records.  In a 
written statement dated August 2009, the Veteran indicated 
that he had no new evidence to submit.

The RO also conducted medical inquiry in support of the 
Veteran's claims by affording the Veteran VA examinations, 
during which examiners discussed the severity of the 
Veteran's knee disabilities.  The Veteran disputed the 
adequacy of the report of the most recent examination on the 
basis that it was based on x-rays, not magnetic resonance 
imaging, which is more accurate.  Thereafter, however, he 
obtained a private medical opinion addressing the severity of 
his knee disabilities, which is based on magnetic resonance 
imaging.  The Board does not therefore believe that another 
VA examination is necessary.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The Veteran claims entitlement to higher initial and 
increased evaluations for right and left knee disabilities.  
He asserts that the evaluations assigned these disabilities 
do not accurately reflect the severity of his knee 
symptomatology, which includes pain, giving out and swelling.  
According to written statements he submitted during the 
course of this appeal and his hearing testimony, presented in 
December 2007, his knees have worsened, necessitating the use 
of a cane to walk or stand more than a few minutes and braces 
and causing pain that interferes with his ability to perform 
his duties as a security guard.  Allegedly, such duties 
include walking during rounds, including sideways down steps.   

According to the parties' joint remand, the Board should 
consider and then clarify: (1) whether the Veteran's right 
knee disability causes both limitation of extension and 
flexion, which would warrant the assignment of separate 
ratings under DCs 5260 and 5261; and (2) whether, in its May 
2008 decision, the Board intended to assign the 20 percent 
evaluation for the Veteran's left knee disability under DC 
5261 in place of the existing 10 percent evaluation assigned 
under DC 5260, or separately, in addition to the existing 10 
percent evaluation.     

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2008).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2008).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher initial or 
increased evaluations for knee disabilities.  These GC 
opinions reflect that a veteran who has x-ray evidence of 
arthritis and instability of the knee may be evaluated 
separately under Diagnostic Codes (DCs) 5003 and 5257 
provided additional disability is shown.  VAOPGCPREC 23-97 
(July 1, 1997) 
(23-97); VAOGCPREC 9-98 (August 14, 1998) (9-98).  Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The RO has evaluated the Veteran's right knee disability as 
10 percent disabling pursuant to DC 5260 and his left knee 
disability as 20 percent disabling pursuant to DCs 5257 and 
5260.  Also possibly pertinent to these claims are DCs 5003, 
5256 and 5261.

DC 5003 provides that degenerative arthritis established by 
x-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2008).

The appropriate DCs for the specific joint involved in this 
case are 5260 and 5261.  DC 5260 provides that a 0 percent 
evaluation is assignable for flexion of the leg limited to 60 
degrees.  A 10 percent evaluation is assignable for flexion 
of the leg limited to 45 degrees.  A 20 percent evaluation is 
assignable for flexion of the leg limited to 30 degrees.  A 
30 percent evaluation is assignable for flexion of the leg 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2008).  

DC 5261 provides that a 0 percent evaluation is assignable 
for extension of the leg limited to 5 degrees.  A 10 percent 
evaluation is assignable for extension of the leg limited to 
10 degrees.  A 20 percent evaluation is assignable for 
extension of the leg limited to 15 degrees.  A 30 percent 
evaluation is assignable for extension of the leg limited to 
20 degrees.  A 40 percent evaluation is assignable for 
extension of the leg limited to 30 degrees.  A 50 percent 
evaluation is assignable for extension of the leg limited to 
45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2008); see also 
VAOGCPREC 9-2004 (Sept. 17, 2004) (holding that separate 
evaluations under 38 C.F.R. § 4.71a, DC 5260 (leg, limitation 
of flexion) and DC 5261 (leg, limitation of extension) may be 
assigned for disability of the same joint).  

DC 5257 provides that a 10 percent evaluation is assignable 
for slight recurrent subluxation or lateral instability of 
the knee.  A 20 percent evaluation is assignable for moderate 
recurrent subluxation or lateral instability of the knee.  A 
30 percent evaluation is assignable for severe recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. § 
4.71a, DC 5257 (2008).  

DC 5256 provides that an evaluation of at least 30 percent is 
assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 
5256 (2008).  

Extension and flexion of the knee are considered normal if 
ranging from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(2008).

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the Veteran's right and left 
knee disability pictures more nearly approximate the criteria 
for higher initial and increased evaluations under DC 5261, 
from February 5, 2008, instead of, not separate from, the 
evaluations initially assigned under DC 5260.  



A.  Prior to February 5, 2008

The Veteran first reported knee complaints, including pain, 
increased in cold weather, and giving out, during service, in 
1982.  In 1983, medical professionals confirmed other 
bilateral knee symptoms, including crepitus and effusion on 
range of motion testing, which they attributed to mild 
chondromalacia.  

This condition must have remained mild for a decade and a 
half because, during that time period, the Veteran did not 
seek knee treatment.  He did, however, undergo a VA 
examination in August 1999, during which an examiner 
characterized the chondromalacia in both knees as mild based 
on tight knee joints and full range of motion of the knees. 

Thereafter, during outpatient treatment visits in 2003, 
medical professionals again noted bilateral knee pain.  X-
rays taken during this time period were negative.  During a 
VA examination conducted the same year, in November, an 
examiner noted range of motion of the left knee from 0 to 120 
degrees, a palpable pop on range of motion testing, mild 
joint line tenderness, and stable varus and valgus stress.  
He diagnosed chondromalacia of the left knee manifested by 
pain, locking and giving way and indicated that magnetic 
resonance imaging suggested, but did not definitively 
establish, meniscal tears on the left. 

Magnetic resonance imaging conducted subsequently, in June 
2004 during a VA examination, showed degenerative disc 
disease of the meniscus.  On that date, the Veteran reported 
that his right knee bothered him more than his left knee.  
The VA examiner noted that the Veteran was obese, which had a 
negative effect on his knees, did not use an ambulatory aid, 
and had a slight limp on the right, range of motion of the 
right knee from 0 to 130 degrees with discomfort, a natural 
giving away of the right knee secondary to pain not to 
instability, tenderness, and crepitus, including on motion.  

Magnetic resonance imaging conducted in February 2007 showed 
a torn lateral meniscus of the right knee and multiple tears 
of the medial and lateral menisci.   

Another VA examiner confirmed crepitus and limitation of 
motion (flexion of the right knee from 0 to 110 and from 0 to 
116 after repetitive testing and flexion of the left knee 
from 0 to 120 and from 0 to 110 after repetitive testing) 
with pain during a VA examination conducted in June 2007.  X-
rays were normal.  The examiner noted full range of passive 
motion and indicated that any loss of motion appeared 
volitional and due to symptom exaggeration.  

Given the results of magnetic resonance imaging conducted in 
February 2007, the Board does not believe that the Veteran 
exaggerated his knee symptoms as the examiner alleged in June 
2007.

In December 2007, the Veteran sought knee treatment from a 
private physician.  This physician noted knee tenderness, 
pain and crepitus bilaterally.  

1.  Right Knee

Prior to February 5, 2008, chondromalacia of the right knee 
manifested as discomfort, tenderness, pain, swelling, 
locking, crepitus, and limitation of motion, including, at 
worst, extension limited to 0 degrees and flexion limited to 
110 degrees.  These symptoms are contemplated in the 10 
percent evaluation the RO assigned the right knee disability 
during this time period.  

The Board is unclear why the RO assigned this evaluation 
pursuant to DC 5260 in the absence of evidence of flexion of 
the right knee limited to 45 degrees.  However, any error in 
this regard does not change the outcome.  The assignment of a 
10 percent evaluation is appropriate for these symptoms, 
particularly the pain on motion, prior to February 5, 2008, 
but under pertinent regulatory provisions noted above, 
including 38 C.F.R. §§ 4.40, 4.45, rather than DC 5260.  An 
evaluation in excess of 10 percent is not assignable for the 
same time period because, even during flare-ups or on 
repetitive use, the evidence fails to show instability or 
subluxation of the right knee, flexion limited to 30 degrees, 
or extension limited to 15 degrees.  

With regard to the parties' inquiry in its joint motion as to 
whether the Veteran's right knee disability causes both 
limitation of extension and flexion, which would warrant the 
assignment of separate ratings under DCs 5260 and 5261, the 
evidence shows that, prior to February 5, 2008, no evaluation 
should have been assigned, or is assignable, under either DC.  
As previously indicated, during this time period, the 
Veteran's right knee disability caused, at worst, extension 
limited to 0 degrees and flexion limited to 110 degrees, 
neither of which is compensable under DC 5260 and 5261. 

2.  Left Knee

Prior to February 5, 2008, chondromalacia of the left knee 
manifested as discomfort, tenderness, pain, swelling, 
locking, crepitus, and limitation of motion, including, at 
worst, extension limited to 0 degrees and flexion limited to 
110 degrees.  These symptoms are contemplated in the 10 
percent evaluation the RO assigned the left knee disability 
during this time period.  

Again, the Board is unclear why the RO assigned this 
evaluation pursuant to DC 5260 in the absence of evidence of 
flexion of the right knee limited to 45 degrees.  However, 
for the same reason noted above, any error in this regard 
does not change the outcome.  

In its May 2008 decision, the Board increased the 10 percent 
evaluation assigned the left knee disability to 20 percent on 
the basis that private evidence dated February 5, 2008 showed 
extension of the left knee limited to 20 degrees.  The RO 
effectuated the Board's decision in this regard in a rating 
decision dated July 2008 and assigned the 20 percent 
evaluation an effective date of October 8, 2003.  

Upon further reflection, the Board realizes that it erred in 
its May 2008 decision by assigning a 20 percent rather than 
30 percent evaluation for extension limited to 20 degrees.  
DC 5261 is clear; this degree of limited extension warrants 
the assignment of a 30 percent evaluation.  The Veteran has 
not been prejudiced as a result of this error, however, 
because, pursuant to Hart v. Mansfield, 21 Vet. App. at 505, 
509-10, the increased evaluation should have been assigned a 
later effective date of February 5, 2008, rather than October 
8, 2003, which the RO assigned in July 2008.  Prior to 
February 5, 2008, the Veteran underwent multiple VA 
examinations, during which examiners consistently noted full 
range of extension associated with his left knee disability.    

In any event, an evaluation in excess of 20 percent is not 
assignable for the same time period because, even during 
flare-ups or on repetitive use, the Veteran did not have 
instability or subluxation of the left knee, flexion limited 
to 15 degrees, or extension limited to 20 degrees.  

Regarding the parties' question of whether the Veteran's left 
knee disability causes both limitation of extension and 
flexion, which would warrant the assignment of separate 
ratings under DCs 5260 and 5261, the evidence shows that, 
prior to February 5, 2008, no evaluation should have been 
assigned, or is assignable, under either DC.  As previously 
indicated, during this time period, the Veteran's left knee 
disability caused, at worst, extension limited to 0 degrees 
and flexion limited to 110 degrees, neither of which is 
compensable under DC 5260 and 5261. 

In its joint motion, the parties also questioned whether, in 
its May 2008 decision, the Board intended to assign the 20 
percent evaluation for the Veteran's left knee disability 
under DC 5261 in place of the existing 10 percent evaluation 
assigned under DC 5260, or separately, in addition to the 
existing 10 percent evaluation.  The Board reiterates that it 
is unclear why the RO ever assigned an evaluation under DC 
5260 in the absence of compensable limitation of flexion.  
Although the Board did not specify in its May 2008 decision, 
it assigned the 20 percent evaluation in place of, rather 
than separately from, the existing 10 percent evaluation 
assigned under DC 5260.  

B.  From February 5, 2008

On February 5, 2008, the Veteran returned to the private 
physician noted above with reports of his prior x-rays and 
magnetic resonance imaging.  Based on those reports and a 
physical evaluation, the physician confirmed bilateral knee 
tenderness and pain secondary to the tears shown on magnetic 
resonance imaging conducted in February 2007.  He also noted 
flexion of both knees to 100 degrees, a 15 degree extension 
lag on the right, a 20 degree extension lag on the left, and 
positive McMurray's and Apley grind tests.

1.  Right Knee

Since February 5, 2008, chondromalacia of the right knee has 
manifested as tenderness, pain and limitation of motion, 
including, at worst, extension limited to 15 degrees and 
flexion limited to 100 degrees.  These symptoms warrant the 
assignment of a 20 percent evaluation under DC 5261, from 
February 5, 2008, instead of, not separate from, the existing 
10 percent evaluation assigned under DC 5260.  

An evaluation in excess of 20 percent is not assignable for 
the same time period because, even during flare-ups or on 
repetitive use, the Veteran did not have instability or 
subluxation of the right knee, flexion limited to 15 degrees, 
or extension limited to 20 degrees.  Separate evaluations 
under DCs 5260 and 5261 are also not assignable.  During his 
private evaluation in February 2008, the Veteran had flexion 
of the right knee to 100 degrees, which is not compensable 
under DC 5260. 

2.  Left Knee

Since February 5, 2008, chondromalacia of the left knee has 
manifested as discomfort, tenderness, pain, swelling, 
locking, crepitus, and limitation of motion, including, at 
worst, extension limited to 20 degrees and flexion limited to 
100 degrees.  As previously indicated, these symptoms warrant 
the assignment of a 30 percent evaluation under DC 5261, from 
February 5, 2008, instead of, not separate from, the existing 
20 percent evaluation assigned under DC 5260.  

An evaluation in excess of 30 percent is not assignable for 
the same time period because, even during flare-ups or on 
repetitive use, the Veteran did not have instability or 
subluxation of the left knee, or extension limited to 30 
degrees.  Separate evaluations under DCs 5260 and 5261 are 
also not assignable.  During his private evaluation in 
February 2008, the Veteran had flexion of the left knee to 
100 degrees, which is not compensable under DC 5260. 

C.  Conclusion

In an exceptional case, a higher initial or increased 
evaluation is available on an extraschedular basis.  In this 
case, however, there is no indication that the schedular 
criteria are inadequate to evaluate either knee disability at 
issue in this appeal.  The medical evidence does not 
establish that either of these disabilities, alone, causes 
marked interference with employment (beyond that contemplated 
in the evaluation assigned the disability) or necessitates 
frequent periods of hospitalization.  Moreover, although the 
Veteran alleges interference with his employment duties, he 
also described techniques he used to help him fulfill such 
duties. His claims for higher initial and increased 
evaluations do not, therefore, present such exceptional or 
unusual disability pictures as to render impractical the 
application of the regular schedular standards and the Board 
is not required to remand these claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).  

Based on the foregoing findings, the Board concludes that the 
criteria for entitlement to higher initial and increased 
evaluations for right and left knee disabilities are met.  
The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the Veteran may be 
awarded different evaluations in the future should either of 
his knee disability pictures change.  38 C.F.R. § 4.1.  At 
present, however, the above noted evaluations are the most 
appropriate given the medical evidence of record.  

In reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect these disabilities 
have on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2008).  




ORDER

An initial evaluation in excess of 10 percent for 
chondromalacia, right knee, prior to February 5, 2008, is 
denied.  

An initial 20 percent evaluation for chondromalacia, right 
knee, from February 5, 2008, is granted subject to statutory 
and regulatory provisions governing the payment of monetary 
benefits.  

An evaluation in excess of 20 percent for chondromalacia, 
left knee, prior to February 5, 2008, is denied.

A 30 percent evaluation for chondromalacia, left knee, from 
February 5, 2008, is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


